DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on February 25, 2022. Claim(s) 6, 8, 12-13, and 21-35 are pending and examined herein.

Response to Arguments
	Applicant’s amendments and arguments regarding the 112-1st rejection over claims 6, 8, 12-13, 21-23, and 32-35 have been fully considered, but are not fully persuasive. Applicant has attempted to narrow the scope of cancer, however the numerous types of cancers recited in claim 6, fail to fulfill the enablement requirement. Based on the reasons of record, said rejection is hereby maintained. 
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 112(a)-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 6, 8, 12-13, and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multiple myeloma, ALL, AML, MDS, CLL refractory multiple myeloma, adults with recurrent anaplastic astrocytoma, glioblastoma, hepatocellular carcinoma, glioblastoma, lung cancer, breast cancer, head and neck cancer, prostate cancer, melanoma, colorectal cancer, and diffuse pontine glioma by administration of citrate salt of TG02, does not reasonably provide enablement for a method of treating the long list of ailments as set forth in claim 6 by administration of polymorph citrate salt of TG02.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The enablement rejection below is focusing on cancer. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.
The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is August 18, 2017, the date of U.S. Provisional Patent Application No. 62/547,157.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling." 
	Applicant’s invention is directed to a method of treating a patient having a myriad of cancers by administration of therapeutically effective amount of the instantly claimed polymorph of citrate salt of TG02. Applicant demonstrates preparation of TG02 free base form I, II, III, IV, V, VI, VII, VIII, preparation of TG02 form X (citrate), photostability and pharmaceutical compositions [p.105-126].
As of the time of filling, the instantly claimed polymorph of TG02 citrate was unknown and the prior art did not recognize there was a single agent capable of successfully treating all the species of cancers as claimed besides multiple myeloma, ALL, AML, MDS, CLL refractory multiple myeloma, adults with recurrent anaplastic astrocytoma and glioblastoma. Regarding cancer, Vogelstein et al. (Nature Medicine (2004), vol. 10, pp.789-799) taught that the cancer research can be summed up to be a genetic disease [abstract]. The references summarize the important genes responsible for the genesis of various cancers, their mutations and the pathways through which they act [abstract]. Alteration in three types of genes are responsible for tumorigenesis: oncogenes, tumor-suppressor genes and stability genes [p.783, col. 1, para.1]. When compared to diseases such as cystic fibrosis or muscular dystrophy wherein mutations in one gene can cause disease, no single defect “causes” cancer [p.783, col. 1, para.1].  In some cancers, the gatekeeper has been identified, however in most common tumors the gatekeepers are known. It is also unknown whether cancers of the lung, breast, prostate, bladder or brain can each be initiated through any one of several gatekeeping pathways or through only one [p.793, col. 1, para.2]. It is believed that the remaining gatekeeping genes will only be identified through more 'brute-force' approaches involving sequence determination of major portions of the cancer cell genome [p.793, col. 1, para.2]. As gatekeeping mutations provide fundamental insight into the biology and pathogenesis of particular cancers and are of singular importance to future diagnosis and therapeutic strategies, further research in this topic should be a priority [p.793, col. 1, para. 2]. One might have expected that a specific mutation of a widely expressed gene would have identical or at least similar effects in different mammalian cell types [p.794, col. 1, para. 4]. Different effects of the same mutation are not only found in distinct cell types; differences can even be observed in the same cell type, depending on when the mutation occurred during the tumorigenic process [p.794-795, col. 1-2, para. 4-1]. RAS gene mutations provide informative examples of these complexities. 
	i. Cell type specificity: KRAS2 gene mutations in normal pancreatic dull cells seem to initiate the neoplastic process, eventually leading to the development of pancreatic cancer [p.795, col. 2, para. 2]. The same mutations occurring in normal colonic and ovarian epithelial cells lead to self-limiting hyperplastic or borderline lesions that do not progress to malignancy [p.795, col. 2, para. 2].
ii. Chronology: In contrast to the effects of KRAS2 mutations in a normal colonic epithelial cells, a KRAS2 gene mutation in the same cell type that has already acquired an APC mutation results in a clonal expansion that often progress to cancer [p.795, col. 2, para. 3]. 
	iii. Growth inhibition versus growth promotion: In many human and experimental cancers, RAS genes seem to function as oncogenes. However, RAS genes can function as suppressor genes under other circumstances, inhibiting tumorigenesis after administration of carcinogens to mice [p.795, col. 2, para. 4]. These and similar observations on other cancer genes are consistent with emerging general notion that signaling molecules play multiple roles at multiple times, even in the same cell type [p.795, col. 2, para. 5]. However, the biochemical bases for such variations among cancer cells are almost entirely unknown [p.795, col. 2, para. 6]. A major challenge for cancer researchers involves the practical benefits to a patient [p.797, col. 1, para. 4]. Eradicating hundreds of billions of cancer cells from a human with metastatic disease is a daunting task [p.797, col. 1, para. 5]. Each of these cells has multiple genetic abnormalities and is capable of rapidly evolving variants to combat any therapeutic onslaught [p.797, col. 1, para 5]. Thus, a high degree of unpredictability exists in the art with regard to treating cancer. In particular, it would be unpredictable to extrapolate a treatment for one specific type of cancer to all cancers administering one compound.
NCT01204164 teaches dose escalation and pharmacokinetic study of TG02 citrate in patients with advanced hematological malignancies [title]. The study consists of four parts: Part 1: single agent TG02 citrate in acute leukemia; Part 2: single agent TG02 in multiple myeloma patients; Part 3: TG02 in combination with carfilzomib in multiple myeloma patients and Part 4: TG02 in combination with carfilzomib in carfilzomib refractory multiple myeloma patients [Study Description section]. Conditions included AML (acute myeloma leukemia), ALL (acute lymphoblastic leukemia), CML blast crisis (chronic myeloid leukemia blast crisis), MDS (Myelodysplastic syndromes), multiple myeloma, and carfilzomib refractory. In addition the study maximum tolerated dose refers to the highest dose of TG02 administered that will produce the desired effect without unacceptable toxicity [primary outcomes section].
Mansfield et al. teaches crystalline citrate pattern 1 and 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo 19.3.1.12.6.18,12]heptacosa-1 (25).2,4,6,8,10,12(26), 16, 21.23-decaene citrate [claims 1, 3-4]. The crystalline pattern 1 having reflections at 2 theta=21.5°, having reflections° at 2 theta=21.1° and 15.0° and having reflections at 2 theta= 21.5°, 19.8° and 15.0° [0083, claims 9-12 and figure 13]. One embodiment provides a pharmaceutical com position comprising a therapeutically effective amount of crystalline citrate pattern 1 of 14-methyl-20-oxa-5,7,14.27 tetraazatetracyclo-I19.3.1.12.6.18,12]heptacosa-1 (25),2,4,6, 8,10,12(26), 16.21.23-decaene citrate. One embodiment pro vides a pharmaceutical composition comprising a therapeutically effective amount of crystalline citrate pattern 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo-I19.3.1. 12.6.18,12]heptacosa-1 (25).2.4.6.8,10,12(26), 16.21,23-de caene citrate. Another embodiment provides the pharmaceutical composition substantially free of any other solid state form of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo-I19. 3.1.12.6.18,12]heptacosa-1 (25).2.4.6.8,10,12(26), 16.21,23 decaene citrate [0088]. A method of treating proliferative disease comprising administering a therapeutically effective amount of the pharmaceutical composition comprising a therapeutically effective amount of crystalline citrate pattern 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo 19.3.1.12.6.18,12]heptacosa-1 (25).2,4,6,8,10,12(26), 16, 21.23-decaene citrate. The proliferative disease is cancer wherein the cancer is hematological or myeloproferative or solid tumor cancer [0096]. The compositions provided herein may be administered alone, or in combination with one or more other active ingredients [0108]. The release rate of the active ingredient can also be modified by varying the particle size of the active ingredient(s).
NCT02942264 teaches phase I trial of TG02 plus dose-dense or metronomic temozolomide followed by randomized phase II trial of TG02 plus temozolomide versus temozolomide alone in adults with recurrent anaplastic astrocytoma and glioblastoma [entire document]. 
Given that it was not known that any specific agent will be able to treat all known types of cancer cells including various cancers of the central nervous system, rare cancers and in different patient populations (children, relapsed or refractory), one of ordinary skill in the art would not be able to predict that any type cancer could be treated using the presently claimed polymorph of citrate TG02 without enabling a set of species representative of the full scope of cancers known in the art. The artisan would have required sufficient direction as to how, at minimum, a representative set of species of cancer could be effectively treated with the polymorph of citrate TG02 and, further, how the artisan could have reasonably extrapolated such results to the larger and highly varied genus of central nervous system cancers, rare cancers and patient population without requiring undue experimentation to determine what types of cancers would actually show sensitivity to the presently polymorph of citrate TG02, such that the artisan would have been imbued with at least a reasonable expectation of success in treating cancer. Such success would not have been reasonably expected for any cancers claimed given the highly complex and variable nature of cancer known in the art and that Applicant has shown examples on making the product. To the artisan, the concept of single agent effective to treat any cancer would not have been considered representative or suggestive of the same efficacy in the treatment of any and all other cancers in the absence of any evidence or reasoning to do so. Additionally, since the skilled artisan would have expected the interaction of a particular agent in the treatment of a particular disease state to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis for the use of the polymorph, one of skill in the art would have no other recourse but undue experimentation to undertake extensive testing to determine which other cancer types would be amenable to treatment using the claimed polymorph.
MPEP §2164.03 states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."
	"Nascent technology…must be enabled with a 'specific and useful teaching'. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the method for treating a patient having cancer, the method comprising  administering  a therapeutically effective amount of  polymorph of citrate TG02 was unpredictable at the time of the invention, given that the art recognized the complexity  of each cancer and patient population treated and the fact that different cancer  are treated with specific agents, regimens, dosages and protocols, the art clearly lacked information in regards to how to treat effectively any type of cancer with a single agent. Thus, the method of treatment of the invention must be considered nascent, since the state of the art at the time of the invention did not recognize the claimed objective could be accomplished with any reasonable expectation of success. As a result, the amount of guidance required from Applicant necessarily is high, since Applicant cannot rely upon what is known in the art about the nature of the invention for such guidance. 
	In the as-filed specification, Applicant demonstrates preparation of TG02 free base form I, II, III, IV, V, VI, VII, VIII, preparation of TG02 form X (citrate), photostability and pharmaceutical compositions [p.105-126].
	However, Applicant fails to provide adequate working examples for how to use the polymorph of citrate TG02 in treating all the cancers recited in claim 6.
The enablement of the working examples provided in the specification demonstrates the synthesis and formation of several polymorphic forms. The state of the prior art enables for the treatment of specific cancer such as multiple myeloma, ALL, AML, MDS, CLL refractory multiple myeloma, adults with recurrent anaplastic astrocytoma, glioblastoma, hepatocellular carcinoma, glioblastoma, lung cancer, breast cancer, head and neck cancer, prostate cancer, melanoma, colorectal cancer, and diffuse pontine glioma.  The fact that Applicant has exemplified how to make the TG02, TG02 citrate and polymorphic forms, alone does not address the high degree of variability in the art in terms of the pathophysiological differences among cancer. Applicant has also failed to provide any evidence, or describe any protocol, that addresses this variability in the art such that one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success in treating any type cancer with the claimed polymorph of citrate TG02 based on the direction provided in the present specification. 
The quantity of experimentation to use polymorph of citrate TG02 in the treatment of any type cancer besides multiple myeloma, ALL, AML, MDS, CLL refractory multiple myeloma, adults with recurrent anaplastic astrocytoma, glioblastoma, hepatocellular carcinoma, glioblastoma, lung cancer, breast cancer, head and neck cancer, prostate cancer, melanoma, colorectal cancer, and diffuse pontine glioma encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the skilled artisan is given inadequate guidance for the reasons stated above. Even with undue burden of experimentation, there is not a reasonable expectation of success that one would be able to treat all cancers of claim 6 with the polymorph of citrate TG02 in the manner claimed in view of what was known in the prior art, as evidenced by the teachings of Vogelstein et al., NCT01204164, Mansfield et al. and NCT02942264. Since the references disclosed the complexity of cancer and the differences in manifestation depending on sex, age and severity/progression of the disease which in turn dictates the choice of therapeutic agents employed during treatment. While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the full scope of the invention as instantly claimed. In order to actually use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. 112(a) in order to practice the full scope of embodiments presently claimed. 
 	Applicant is enabled for making the polymorphic forms of citrate (forms I-IV) and method of using the instantly claimed polymorph in the treatment of multiple myeloma, ALL, AML, MDS, CLL refractory multiple myeloma, adults with recurrent anaplastic astrocytoma, glioblastoma, hepatocellular carcinoma, glioblastoma, lung cancer, breast cancer, head and neck cancer, prostate cancer, melanoma, colorectal cancer, and diffuse pontine glioma.

Conclusion
Claims 6, 8, 13, 21, 22, 32 are not allowed.
Claims 12, 23-31, and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627